Citation Nr: 0123882	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-23 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1972 to 
September 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran subsequently perfected this 
appeal.

The Board notes that in a September 2001 informal hearing 
presentation, the veteran's accredited representative raised 
a claim of clear and unmistakable error (CUE) in the 1978 
rating decision for failure to indicate why 38 C.F.R. § 3.306 
was not applied.  At this time, the Board refers the CUE 
claim to the RO for the appropriate action.


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
low back disability, identified as transitional 
lumbosacral vertebrae with pseudoarthritis, left with 
history of lumbosacral strain, in October 1978.  

2. A control document and award letter indicates the veteran 
was notified of this decision in December 1978; the 
veteran did not perfect an appeal of this decision.

3. Medical evidence added to the record since the October 
1978 decision includes treatment records from the VA 
medical center (VAMC) in Birmingham which indicate that 
the veteran is currently receiving treatment for 
rheumatoid arthritis and chronic low back pain.

4. Medical evidence from VAMC Birmingham received since the 
October 1978 rating decision is new and may be considered 
to bear directly and substantially upon the merits of the 
veteran's claim for service connection.
CONCLUSIONS OF LAW

1. The RO's October 1978 rating decision, wherein the 
veteran's claim of entitlement to service connection for a 
low back disability was denied, is final.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. § 19.153 (1978); currently 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302, 
20.1103 (2001).

2. New and material evidence has been presented since the 
final October 1978 decision and the claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1978, the RO denied the veteran's claim for 
entitlement to service connection for a low back disability, 
identified as transitional lumbosacral vertebrae with 
pseudoarthritis, left with history of lumbosacral strain, 
essentially based on findings that X-rays showed a congenital 
problem of sacralization and there was no lumbosacral strain 
or acute back difficulty shown on VA examination.  That 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 1991).

Upon review of the claims folder, the Board notes that the 
September 2000 rating decision classified the issue on appeal 
as one of basic entitlement to service connection for a low 
back disability.  As indicated above, the October 1978 
decision is final and therefore, the issue is actually 
whether new and material evidence has been submitted to 
reopen that claim.

It is an initial requirement of the Board to ascertain 
whether new and material evidence has been presented.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a).  The Board is required to consider the issue of 
finality prior to any consideration on the merits.  38 
U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. Brown, 
8 Vet. App. 1 (1995).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the claimant would be prejudiced by lack of 
such notice.  Id. at 4.  In the instant case, the Board 
concludes that the veteran would not be prejudiced insofar as 
the claim is reopened herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for a low back 
disability was filed prior to that date.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the October 1978 decision, the record contained the 
veteran's service medical records which indicate that the 
veteran was seen on various occasions in July, August and 
October 1972 for complaints of low back pain.  The veteran 
was seen in the orthopedic clinic in October 1972 for chronic 
low back pain and reported constant low back pain since basic 
combat training in March 1972.  Diagnosis was chronic low 
back strain and the veteran was put on a profile of limited 
duty for a period of six weeks.  X-rays taken of the 
lumbosacral spine in August and October 1972 revealed 
sacralization at L5.  On examination in connection with 
separation in August 1973, the veteran's spine was found to 
be normal although the examiner noted "chronic low back 
pain."

Also considered by the RO in the October 1978 decision was a 
July 1978 VA orthopedic examination.  The veteran reported 
that he had some back problems before he went in the service 
and continued to have difficulties during service.  
X-rays revealed a "transitional lumbosacral vertebra with a 
pseudoarthrosis on the left."  The examiner noted this may 
be symptomatic at times; however, no acute back difficulty 
was found at this time.

Since the final 1978 rating decision, the veteran has 
submitted various medical records including records from VAMC 
Birmingham for the period from February 1990 to January 1992 
and treatment notes from his VA primary care provider at VAMC 
Birmingham for the period from October 1998 to December 1999.  

In July 1990, the veteran was seen status post gunshot wound 
to the abdomen and at this time also complained of lower back 
pain and pain in the lateral aspect of the left thigh.  In 
December 1991, the veteran was seen for back and lower 
abdominal pain.  X-rays of the lumbosacral spine revealed 
"narrowing of disc space L5-S1.  No other skeletal 
abnormalities.  There are metallic foreign bodies that are 
posterior and lateral to the spine overlying the gluteal 
areas.  There is metallic object overlying each gluteal area 
bilaterally."  The primary care records indicate that the 
veteran was seen on several occasions from October 1998 to 
December 1999 for a variety of complaints, including low back 
pain.  Diagnoses included rheumatoid arthritis and chronic 
low back pain.  The veteran takes Indocin with only minimal 
relief and was issued a lumbosacral support (back brace).  

The Board finds that the medical records from VAMC Birmingham 
are new, as they have not previously been considered.  The 
Board further finds that the medical records are material in 
that they document the presence of chronic back disability 
that has not been attributable to a congenital or 
developmental defect.

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran's current 
low back disability occurred in service, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a low back disability is reopened. 


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a low back disability, the appeal is granted.


REMAND

Since the veteran's claim for service connection for a low 
back disability has been reopened, the Board must address the 
merits of the service connection claim.  In this regard, the 
Board notes there was a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5100 et seq.; see Duty to Assist Regulations 
for VA, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence needs to be accomplished before the veteran's 
claim can be considered further.

The veteran contends that he was injured in a jeep accident 
during service and that his current back problems are related 
to his period of service and are not congenital.  As 
previously discussed, service medical records indicate the 
veteran was seen on numerous occasions for complaints of low 
back pain.

In connection with his request to reopen his claim for 
entitlement to service connection for a low back disability, 
the veteran filled out an authorization form wherein he 
indicated that he had received treatment related to his back 
disability from Dr. Jennifer Dardy, from the Institute for 
Optimum Well Being in Vestavia, Alabama, and from Dr. 
Harrison.  The RO requested records from Dr. Dardy at the 
Institute for Optimum Well Being but no response was 
received.  It appears, however, that Dr. Dardy is at VAMC 
Birmingham and not at the Institute for Optimum Well Being.  
The veteran was subsequently notified that Dr. Dardy did not 
respond to the request for records.  In response, the veteran 
requested primary care notes from VAMC Birmingham and 
thereafter, forwarded these records to the RO.  It does not 
appear the veteran was notified that records from the 
Institute for Optimum Well Being had not been received.  The 
veteran did not provide an address for Dr. Harrison and it is 
unclear whether Dr. Harrison is associated with the Institute 
for Optimum Well Being or with another facility.  

With regard to the VAMC Birmingham records for the period 
from October 1998 to December 2000, it appears the only 
records requested by the veteran were the primary care 
records.  These records reference an orthopedic evaluation 
scheduled for February 1999; however, the claims folder does 
not contain reports of any orthopedic treatment during this 
time period.  

Finally, the Board notes that the veteran underwent a VA 
orthopedic examination in connection with his claim in July 
1978.  The examiner noted that the veteran's 
C-file was not available for review and that the history was 
obtained from the veteran.  Fulfillment of the statutory to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Because past medical 
records were not available for review, the veteran should be 
afforded another examination.

Accordingly, this case is remanded for the following:

1. The RO should contact the veteran and 
ask him to provide the names and 
addresses of all VA and non-VA health 
care providers where he has received 
treatment relating to his low back 
since discharge from service.  The 
veteran should also be asked to 
provide the full name and business 
address for Dr. Harrison.  After 
obtaining any appropriate 
authorization, the RO should attempt 
to obtain any pertinent treatment 
reports identified by the veteran 
which are not currently of record, 
including any records of orthopedic 
treatment from VAMC Birmingham for the 
period from February 1999 to present 
and make another attempt to obtain 
records from the Institute for Optimum 
Well Being.  Any records obtained 
should be associated with the claims 
folder.

2. After completion of the above, and 
association of any accumulated 
evidence with the claims folder, the 
veteran should be scheduled for a VA 
examination of his low back 
disability.  The claims file, with any 
newly obtained evidence, must be 
forwarded to the examiner and reviewed 
in conjunction with the examination.  
If the veteran is diagnosed with a low 
back disability, the examiner, to the 
extent possible, should provide an 
opinion based on the examination 
findings and review of all the 
evidence, as to whether it is likely, 
unlikely, or at least as likely as not 
that any current back disability is 
related to the veteran's low back 
problems during service or whether any 
low back disability is congenital in 
nature.  If the examiner determines 
that any current low back disability 
is congenital, the examiner should 
provide an opinion as to whether 
super-imposed back disability had its 
onset during the veteran's active 
military service.  A complete 
rationale for any opinion offered 
should be set forth in the report 
provided, together with citation to 
appropriate supporting records.

3. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.

4. After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for a 
low back disability is warranted.  If 
the benefits sought on appeal remain 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



